Citation Nr: 1640106	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic otitis media of the left ear.  

2.  Entitlement to service connection for left ear hearing loss, to include as due to chronic otitis media.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to July 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Board reopened the Veteran's previously-denied claims for left ear hearing loss and otitis media, and remanded the reopened claims for further development.  In a January 2012 decision, the Board denied the Veteran's service connection claim for chronic otitis of the left ear, and remanded the service connection claim for left ear hearing loss for further development.  In a subsequent April 2013 decision, the Board also denied service connection for left ear hearing loss.

The Veteran appealed the denial of both claims to the United States Court of Appeals for Veterans Claims (Court), and in a May 2013 Memorandum Decision, the Court affirmed the portion of the Board's decision determining that the Veteran's left ear hearing loss was unrelated to in-service noise exposure, but vacated the Board's denial of the claim for left ear otitis media.  The Court then remanded both the claim for otitis media and the claim for left ear hearing loss as secondary to otitis media to the Board.    

Thereafter, in April 2014, December 2014, and July 2015, the Board remanded these claims to obtain a sufficient VA examination and related medical opinion upon which to base a decision, in compliance with the mandates of the Court's Memorandum Decision.  However, given difficulties contacting the Veteran, whom the record reflects is no longer available at his most recently-provided address or phone number of record, the requested VA examination could not be scheduled, and in June 2016, the Board requested an expert medical opinion from a otolaryngologist within the Veterans Health Administration (VHA), per 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, and the requested opinion was rendered in August 2016.  As this medical opinion provides a basis for granting service connection for both left ear otitis media and hearing loss, the Board has not first provided a copy of this medical opinion to the Veteran or his representative, and is instead proceeding to adjudicate this appeal, so as to not needlessly delay the grant of the benefits sought.  


FINDINGS OF FACT

1.  As no ear abnormalities were noted on the service examination performed on entrance to service, the Veteran is presumed to have had no otolaryngological impairments when he entered service.

2.  As audiometric testing performed on entrance to service revealed left ear hearing loss, the Veteran's left ear hearing loss preexisted service.  

3.  The Veteran's current otitis media is a progression of the otitis media that was treated during service, and the Veteran's left ear hearing loss that preexisted service underwent a permanent aggravation during service, as the result of his otitis media.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic otitis media of the left ear have been met.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for left ear hearing loss, based on in-service aggravation of a preexisting condition, have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As referenced above, the Veteran served on active duty from May 1979 to July 1980, and prior to his enlistment in May 1979, the Veteran underwent a medical examination in April 1979.  At this time, the Veteran's ears were clinically assessed as normal, but audiometric testing revealed left ear hearing loss, as defined for VA purposes under 38 C.F.R. § 3.385.  Upon entrance to service, the Veteran underwent a second medical examination in May 1979, at which time the Veteran's ears were again assessed as normal, and audiometric results continued to reflect left ear hearing loss.  The Veteran received a physical profile noting his left ear hearing loss and mandating that the Veteran wear hearing protection during hazardous noise exposure.  

The Veteran underwent subsequent audiograms in September 1979. December 1979, and January 1980, and a physical profile serial report dated in early January 1980 noted that the Veteran had a significant hearing threshold shift; and that he must be removed from all duties involving noise exposure for thirty days and not returned to such duty involving noise exposure until audiometric testing was conducted.  At that time, the Veteran reported a history of childhood ear infections, and his left ear canal was washed out, but after that the examiner still could not visualize the ear drum.  

Service treatment notes dated later in January 1980 include an evaluation follow-up, in which the provider noted that hearing thresholds in the left ear were stable-the Veteran had not improved with the avoidance of noise.  The treatment provider noted evidence of an old scarred and deformed drum and stated that removal from chronic noise exposure was necessary, and advised that the Veteran could be cross trained into law enforcement where any noise exposure would be incidental.  The provider noted that the Veteran had essentially only one good ear, and should never have been assigned to a hazardous noise career field.

The Veteran was discharged from service in April 1980, at which time the Veteran underwent an otolaryngological evaluation.  The evaluating otolaryngologist noted that the Veteran had longstanding left ear hearing loss, with a recent clinical findings of a retracted tympanic membrane.  At the time of this evaluation, the otolaryngologist noted findings of impacted cerumen and epithelial debris in retraction pockets of the left ear tympanic membrane.  After removal of this cerumen and debris, the drum was opaque and red but appeared intact.  After examination the report contains an impression of adhesive otitis with probable ossicular discontinuity of the left ear.  Service treatment records also contain an undated medical record of treatment sometime during service at the emergency room of the USAF Hospital in Dover, Delaware, showing that the Veteran was seen for complaints of left ear ache.  The report contains an assessment of left external otitis.

After service, VA treatment records show that the Veteran was seen in February 1981, at which time he reported a one month history of otorrhea of the left ear and was diagnosed with granulation tissue consistent with an otic polyp.  In March 1981, the Veteran underwent left ear tympanomastoid-ectomy as treatment for cholesteatoma, and the operative report contains a diagnosis of chronic otitis media, cholesteatoma, left ear.

As referenced above, the Board requested that a VHA medical expert opinion to determine whether the Veteran's current chronic otitis media and left ear hearing loss (diagnosed during several VA examinations performed during the pendency of this appeal) were related to service.  When requesting these opinions, the Board advised the medical expert that, as instructed by the Court in its Memorandum Decision, for the purpose of these opinions, the examiner must assume that the Veteran did not have a preexisting ear condition on entrance to service, as no such abnormalities were detected on his April 1979 entrance examination, thereby triggering the presumption of soundness.  The medical expert was further advised that because left ear hearing loss was detected on an audiogram performed on entrance to service, the examiner must assume that the Veteran had left ear hearing loss that preexisted service.  Thus, the relevant questions became whether any current otitis media had its onset in service, and whether the Veteran's preexisting left ear hearing loss underwent an increase in severity during service that was not the result of the natural progression of his hearing impairment.  

With regard to the etiology of the Veteran's current otitis media, the June 2016 expert (a staff otolaryngologist) stated, in relevant part, that the Veteran's current otitis media is a progression of the otitis media the Veteran experienced during service, noting the chronic and persistent nature of the Veteran's in-service symptoms and citing some of the clinical findings outlined above.  With regard to whether the Veteran's preexisting left ear hearing loss was aggravated during service, the medical expert opined that based on evidence of an in-service "threshold shift" and decrease in hearing acuity, coupled with concomitant treatment for left ear infections, the Veteran's preexisting hearing loss was permanently aggravated during service as a result of his in-service chronic otitis media.  

Based on this probative medical opinion, rendered by a medical expert, opining that the Veteran's current chronic otitis media is the progression of his in-service otitis media (which the Board must assume did not preexist service), and that the Veteran's preexisting left ear hearing loss was permanently aggravated during service as a result of this in-service otitis media, the Board finds that a basis for granting service connection for left ear chronic otitis media and hearing loss has been presented; thus, service connection for these two otolaryngological disorders is warranted.  


ORDER

Service connection for chronic otitis media of the left ear is granted.

Service connection for left ear hearing loss, based on service aggravation, is granted.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


